The offense is fraudulently passing as true a forged instrument, penalty two years in the penitentiary.
Two bills of exception appear in the record to the admissibility of testimony as to certain handwriting, the objections being that the witnesses were not qualified to give evidence of such character. The truth of these objections is not verified by the court. The defendant should always incorporate so much of the evidence in the bill as is necessary to verify the truth of his objections. The mere statement of the grounds of objection is not sufficient and we are not able to determine from the face of these bills whether the witnesses were qualified or not. Arnold v. State, 168 S.W. 125; Smith v. State, 4 Tex.Crim. App. 630; Branch's P. C., Sec. 209. If these matters, however, had been properly presented for review, they would seem to be of such a trivial character as would not justify a reversal.
It is further insisted that the indictment should have been quashed because it charges the appellant with having passed the instrument in question upon the Goliad Bank and Trust Company and upon Alonzo Bruckmiller without alleging any legal relation between the two. If the pleader had proof of a passing of the instrument in question in accordance with his allegations, it was his duty to so allege it, and if upon the trial there was a variance between his allegation and proof, such a matter could not be reached by a motion to quash.
Believing the evidence sufficient and no error appearing in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.